Name: 97/529/EC: Commission Decision of 9 July 1997 on a common technical regulation for the telephony application requirements for mobile stations intended to be used with Phase II public digital cellular telecommunications networks operating in the DCS 1800 band (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  technology and technical regulations;  information technology and data processing
 Date Published: 1997-08-07

 Avis juridique important|31997D052997/529/EC: Commission Decision of 9 July 1997 on a common technical regulation for the telephony application requirements for mobile stations intended to be used with Phase II public digital cellular telecommunications networks operating in the DCS 1800 band (Text with EEA relevance) Official Journal L 215 , 07/08/1997 P. 0065 - 0067COMMISSION DECISION of 9 July 1997 on a common technical regulation for the telephony application requirements for mobile stations intended to be used with Phase II public digital cellular telecommunications networks operating in the DCS 1800 band (Text with EEA relevance) (97/529/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/263/EEC of 29 April 1991 on the approximation of the laws of the Member States concerning telecommunications terminal equipment, including the mutual recognition of their conformity (1), as amended by Directive 93/68/EEC (2) and in particular Article 6 (2), second indent, thereof,Whereas the Commission has adopted the measure identifying the type of terminal equipment for which a common technical regulation is required, as well as the associated scope statement;Whereas the corresponding harmonized standards, or parts thereof, implementing the essential requirements which are to be transformed into common technical regulations should be adopted;Whereas this Decision should be reviewed in order to ensure coherence between the notified bodies in the assessment of conformity with the harmonized standards applicable;Whereas the common technical regulation adopted in this Decision is in accordance with the opinion of ACTE,HAS ADOPTED THIS DECISION:Article 1 1. This Decision shall apply to terminal equipment, including an active accessory if it modifies the terminal equipment performance in any manner affecting conformance to essential requirements operating in the DCS 1800 band and falling within the scope of the harmonized standard identified in Article 2 (1) of this Decision. The Decision shall also apply to terminal equipment capable of operation in both GSM and DCS 1800 frequency bands.2. This Decision establishes a common technical regulation covering the telephony application requirements for terminal equipment referred to in paragraph 1.Article 2 1. The common technical regulation shall include the applicable parts of the harmonized standard having been prepared by the relevant standardization body implementing the essential requirements referred to in Article 4 (g) of Directive 91/263/EEC. The reference to this standard and the applicable parts thereof are set out in the Annexes.2. Terminal equipment covered by this Decision shall comply with the common technical regulation referred to in paragraph 1, shall meet the essential requirements referred to in Article 4 (a) and (b) of Directive 91/263/EEC, and shall meet the requirements of any other applicable Directives, in particular Council Directives 73/23/EEC (3) and 89/336/EEC (4).Article 3 Notified bodies designated for carrying out the procedures referred to in Article 9 of Directive 91/263/EEC shall, as regards terminal equipment covered by Article 1 (1) of this Decision, use or ensure the use of the harmonized standard referred to in Article 2 (1) within six months after the notification of this Decision at the latest.Article 4 This Decision shall be reviewed at the latest six months after its adoption.Article 5 This Decision is addressed to the Member States.Done at Brussels, 9 July 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 128, 23. 5. 1991, p. 1.(2) OJ No L 220, 31. 8. 1993, p. 1.(3) OJ No L 77, 26. 3. 1973, p. 29.(4) OJ No L 139, 23. 5. 1989, p. 19.ANNEX I Reference to the harmonized standard applicable The harmonized standard referred to in Article 2 of this Decision is:Digital cellular telecommunications system (Phase 2); Telephony applicationsAttachment requirements for mobile stations in the DCS 1800 band and additional GSM 900 band;ETSIEuropean Telecommunications Standards InstituteETSI SecretariatTBR 32 - January 1997(excluding the foreword but only including the requirements referred to in Annex II)Additional information The European Telecommunications Standards Institute is recognised according to Council Directive 83/189/EEC (1).The harmonized standard referred to above has been produced according to a Mandate issued in accordance with relevant procedures of Council Directive 83/189/EEC.The full text of the harmonized standard referenced above can be obtained from:European Telecommunications Standards Institute,650 Route des Lucioles,F-06921 Sophia Antipolis Cedex.European Commission,DG XIII/A/2 - (BU 31 1/7),Rue de la Loi/Wetstraat 200,B-1049 Brussels.(1) OJ No L 109, 26. 4. 1983, p. 8.ANNEX II Applicable parts of TBR32 TBR referenceTBR 32-14.4.3TBR 32-30.1TBR 32-30.2TBR 32-30.3TBR 32-30.4TBR 32-30.5.1TBR 32-30.6.1TBR 32-30.6.2TBR 32-30.7.1TBR 32-32.2TBR 32-32.3TBR 32-32.4TBR 32-32.7TBR 32-32.8TBR 32-32.9Where test cases are not yet validated, manufacturers or their authorised representatives within the Member States shall submit to the chosen notified body a declaration of conformity to the essential requirements reflected in these tests including the measures taken to comply with the corresponding essential requirements.